
QuickLinks -- Click here to rapidly navigate through this document

EXHIBIT 10.34


PREFERRED ACCESS AGREEMENT


        THIS AGREEMENT is made this 1st day of November, 2004, effective
March 1, 2004, between MAGNA INTERNATIONAL EUROPE AG, a stock corporation
governed by the laws of Austria ("Magna") and FONTANA BETEILIGUNGS AG, a stock
corporation governed by the laws of Austria ("Fontana").

WHEREAS:

A.Fontana owns and operates the Fontana Sports golf course, tennis and fitness
facility in Oberwaltersdorf, Austria ("Fontana Sports");

B.The parent company of Magna maintains its European head office in
Oberwaltersdorf, Austria, adjacent to Fontana Sports;

C.Magna requires the use of both the golf course and the clubhouse, meeting,
dining and other facilities of Fontana Sports from time to time for certain
Magna-sponsored corporate and employee events, as well as for business
development, marketing or other business purposes, all of which are automotive
related; and

D.Fontana wishes to make Fontana Sports available to Magna from time to time on
the terms and conditions and in consideration of the fees provided for herein.


        NOW THEREFORE THIS AGREEMENT WITNESSES THAT in consideration of the
mutual covenants and agreements hereinafter contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, it is hereby agreed as follows:

1.Grant of Preferred Access

(a)Magna shall have a right of access (the "Right of Access") to use, from time
to time, the clubhouse, golf course, tennis facilities, meeting rooms, dining
facilities and all other areas comprising part of Fontana Sports (collectively,
"Facilities"), for corporate or employee events, without payment of any rent or
other such usage fee, all upon the terms and conditions set out in this
agreement.

(b)Provided there is no unreasonable interference with the members of Fontana
Sports, Magna's Right of Access may be exercised in preference and priority to
all other users of the Facilities of Fontana Sports in a manner not less
advantageous to Magna as experienced by Magna under its Right of Access under
the existing access agreement which expired on March 1, 2004.

(c)Magna may exercise its Right of Access to Fontana Sports by notifying Fontana
in writing, in advance, of the intended dates, times and Facilities required, as
well as reasonable details as to the tournament or other event intended to be
held where applicable. Fontana shall promptly advise Magna in writing whether or
not the required Facilities will be available when requested.

--------------------------------------------------------------------------------



(d)Magna agrees to use Fontana Sports and its Facilities, and to exercise its
Right of Access, in the manner and subject to the terms and conditions contained
in this agreement.

2.Term

        The term of this agreement shall be deemed to have commenced on March 1,
2004 and shall terminate at 11:59 p.m. on December 31, 2014.

3.Fees and Other Charges

        Magna covenants and agrees to pay to Fontana the following fees and
other charges at the time or times hereinafter provided:

(a)Annual Fee:    The sum of €2.5 million per annum (the "Annual Fee"), together
with any applicable taxes, payable annually in advance during the term of this
agreement, except that the Annual Fee for the period from March 1, 2004 to
December 31, 2004, being €2.083 million, shall be paid in full on execution of
this agreement.

(b)Expenses:    Fontana's regular charges for all goods and services consumed
pursuant to the Right of Access, with the sole exception of greens fees, golf
cart rental fees and the goods and services provided pursuant to Section 4
(which are included in the Annual Fee).

(c)Taxes:    An amount equal to all taxes (including VAT but excluding income
taxes), licence fees, rates, duties, assessments and other fees payable by
Fontana pursuant to any applicable law arising from Magna's use of the
Facilities.

        Restaurant, pro shop and other goods and services shall be billed
monthly by Fontana to Magna at Fontana's regular rates, without any discount or
surcharge. All amounts due from Magna to Fontana hereunder, other than the
Annual Fee, shall be paid within thirty (30) days of the date of any invoice
delivered by Fontana to Magna.

4.Services Supplied by Fontana

        In connection with any corporate or employee tournament or other event
held by Magna at Fontana Sports, Fontana shall furnish to Magna, without charge,
the services customarily provided by operators of comparable facilities for such
events, but expressly excluding food and beverage services and pro shop
purchases, which shall be billed at Fontana's regular rates for such goods and
services.

2

--------------------------------------------------------------------------------



5.Representations, Warranties and Covenants

(a)Magna hereby represents, warrants and covenants as follows and acknowledges
that Fontana is relying upon the same in entering into this agreement:

(i)Magna will not use or permit the use of Fontana Sports or its Facilities, nor
do or permit anything to be done on or about Fontana Sports' premises or its
Facilities, in violation in any material respect of any applicable laws or
regulations;

(ii)Magna will not use or permit the use of Fontana Sports or its Facilities,
nor do or permit anything to be done on or about Fontana Sports' premises or its
Facilities, which, in whole or in part, is detrimental in any material respect
to the image or reputation of Fontana Sports, Fontana or Magna Entertainment
Corp.;

(iii)Magna shall comply in all material respects with those rules and
regulations published from time to time by Fontana relating to the use of
Fontana Sports and its Facilities by Fontana Sports members and others provided
that they are not inconsistent with Magna's rights under this agreement;

(iv)Magna will not use or permit anything to be done on or about Fontana Sports'
premises or its Facilities which (i) would create a material risk, threat or
danger to Fontana Sports or any part of its Facilities, the contents of any
building thereon or to any person on or about Fontana Sports, or (ii) would
constitute a material nuisance, including without limitation, the making or
permitting of any unusually loud noise, or disrupt the members or other
customers of Fontana Sports; and

(v)the execution and delivery of this agreement have been authorized by the
Board of Directors of Magna International Inc., the indirect parent of Magna,
and this agreement has been validly executed and delivered by the proper
managing directors of Magna.

(b)Fontana hereby represents, warrants and covenants as follows and acknowledges
that Magna is relying upon the same in entering into this agreement:

(i)Fontana will maintain and operate the Fontana Sports' premises and Facilities
in a first class condition consistent with their current state during the term
of this agreement;

(ii)this agreement has been validly executed and delivered by the proper
managing directors of Fontana; and

(iii)the execution and delivery of this agreement by the proper managing
directors of Fontana have been authorized by the Board of Directors of Magna
Entertainment Corp.

3

--------------------------------------------------------------------------------





6.Responsibility and Indemnity

(a)Magna hereby assumes responsibility for the actions and conduct of all
persons admitted to Fontana Sports or to any portion of its Facilities in
connection with a Magna-sponsored tournament or other event with the consent or
acquiescence of Magna or any person acting for or on behalf of Magna.

(b)Magna agrees to indemnify and hold harmless each of Fontana, its directors,
officers, employees, agents and any other person for whom Fontana is legally
responsible, from and against any and all actions, claims, costs, damages,
liabilities, or losses arising from or out of the use by Magna of Fontana
Sports, or any portion of its Facilities, except for those actions, claims,
costs, damages, liabilities, or losses arising from the negligence, wilful
misconduct or unlawful act of such indemnified parties.

7.Rights of First Refusal

        If, during the term of this agreement, Fontana proposes to sell Fontana
Sports as a whole, or to sell the clubhouse and/or golf course separately, to an
arm's length third party:

(a)Fontana shall advise Magna in writing of the proposed sale and provide
reasonable details as to the Facilities proposed to be sold. Magna shall advise
Fontana in writing, within ten (10) business days of receipt of such written
notice, whether Magna is interested in purchasing such Facilities. If Magna has
so advised Fontana of its interest to purchase, Magna and Fontana shall
negotiate in good faith the terms and conditions of such purchase. In the event
a binding agreement is not reached between Magna and Fontana within sixty
(60) days of Magna giving written notice of its interest in purchasing, Fontana
shall be entitled to offer the Facilities which it proposes to sell to an arm's
length third party at any time thereafter.

(b)Fontana shall advise Magna in writing if it has agreed conditionally, or
received an offer which it wishes to accept, to sell Fontana Sports as a whole,
or the clubhouse and/or golf course, to an arm's length third party and provide
reasonable details as to the identity of the proposed third party purchaser, the
purchase price, the principal terms and conditions (including the proposed
closing date), as well as a copy of any executed purchase agreement. Magna shall
advise Fontana, in writing, within ten (10) business days of receipt of the
purchase notice from Fontana, whether it wishes to purchase Fontana Sports or
such Facilities, whereupon there shall be a binding agreement of purchase and
sale between Magna and Fontana upon the same terms and conditions as with the
proposed third party purchaser. If Magna fails to give written notice within the
ten (10) business day time period, Magna shall be deemed to have waived its
right of first refusal and Fontana shall be entitled to proceed with the sale to
the third party purchaser at the purchase price and on substantially the same
terms and conditions delivered to Magna. In the event the sale to the third
party does not close within one hundred and twenty (120) days of Magna's receipt
of the purchase notice, Fontana shall be required to comply again with the terms
and conditions of this section before effecting a sale of Fontana Sports or such
Facilities to an arm's length third party.

4

--------------------------------------------------------------------------------



8.General

(a)It is understood and agreed that Fontana shall cause this agreement to be
assumed by and be binding on any purchaser of Fontana Sports (including the
Facilities) from Fontana.

(b)This agreement shall be governed by and construed in accordance with the laws
of Austria and the parties hereto hereby irrevocably attorn to the jurisdiction
of Austrian courts.

(c)This agreement shall be binding upon and enure to the benefit of the parties
and their respective successors and assigns.

(d)This agreement may be executed in any number of counterparts and may be
executed by facsimile copy. Each executed counterpart shall be deemed to be an
original; all executed counterparts taken together shall constitute one
agreement.

        IN WITNESS WHEREOF the parties have duly executed this agreement as of
the date first written above.


 
 
FONTANA BETEILIGUNGS AG
 
 
By:
       

--------------------------------------------------------------------------------

Wolfgang Breitfu
 
 
By:
       

--------------------------------------------------------------------------------

Manfred Rottensteiner
 
 
MAGNA INTERNATIONAL EUROPE AG
 
 
By:
       

--------------------------------------------------------------------------------

Siegfried Wolf
 
 
By:
       

--------------------------------------------------------------------------------

Peter Koob
 
 
By:
       

--------------------------------------------------------------------------------

Michael D. Harris
Director and
Chairman, Special Committee

5

--------------------------------------------------------------------------------





QuickLinks


PREFERRED ACCESS AGREEMENT
